        Case 4:17-cv-00605-SWW Document 64 Filed 02/26/19 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT OF ARKANSAS
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

SHEILA MAIN                                                                    PLAINTIFF

V.                          CASE NO. 4:17-CV-605-SWW

OZARK HEALTH, INC.                                                           DEFENDANT

                                  NOTICE OF APPEAL

       Notice is given that Sheila Main, Plaintiff, in the above captioned case, appeals to

the United States Court of Appeals for the 8th Circuit from the following:

       1.     Judgment entered on January 29, 2019, ECF No. 63.

       2.     Order entered on January 29, 2019, ECF No. 62, in which the District Court

granted the Motion for Summary Judgment of Defendant Ozark Health, Inc., and

dismissed, with prejudice, Main’s claims.

                                            Respectfully submitted,

                                            By:   /s/ Allen C. Dobson
                                                  Allen C. Dobson, ABN 85040
                                                  BAXTER, JEWELL & DOBSON, P.A.
                                                  One Information Way, Suite 210
                                                  Little Rock, Arkansas 72201
                                                  Telephone: 501-664-9555
                                                  Facsimile: 501-664-9559
                                                  E-mail: adobson@bjd-law.com

                                                  – and –

                                                  /s/ John D. Coulter
                                                  John D. Coulter, ABN 98148
                                                  MCMATH WOODS P.A.
                                                  711 West Third Street
                                                  Little Rock, Arkansas 72201
                                                  Telephone: (501) 396-5400
                                                  Facsimile: (501) 374-5118
                                                  E-mail: john@mcmathlaw.com
                                                  Attorneys for Plaintiff


                                              1
        Case 4:17-cv-00605-SWW Document 64 Filed 02/26/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I certify that on this 26th day of February, 2019, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system, which shall send notification
of such filing to the following via e-mail at the address listed below:

       Regina A. Young                            William Stuart Jackson
       ryoung@wlj.com                             wjackson@wlj.com
       Attorney for Defendant                     Attorney for Defendant


                                                  /s/ Allen C. Dobson




                                              2
